DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Election/Restrictions
Newly submitted claims 46-61 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 10-12, 35-43 and 45 are directed to a method, whereas new claims 46-50 and 51-61 are directed to devices which can be formed by a method materially different from the method disclosed by claims 10-12, 35-43 and 45.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46-61 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment/Claim Status
In response to the Non-Final Office Action dated 11/5/2020, claim 10 has been amended; claim 44 is now canceled; claims 1-9 were previously canceled; and claims 46-61 are newly added. Claims 10-12, 35-43 and 45-61 are currently pending; claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 35-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (US 2016/0329524 A1-prior art of record, hereafter Cha).
Re claim 1, Cha discloses in FIG. 1 a process of forming an encapsulated electronic device, the process comprising:

1 mol. % to 15 mol. % tri(meth)acrylate monomer (5-40 wt % of trimethylolpropane triacrylate; ¶ [0030]; [0032] and [0070]);
1 mol, % to 10 mol, % of a cure initiator (1-10 wt % of photoinitiator Lucirin; ¶ [0071]); and
60 mol, % to 97 mol, % dodecanediol dimethacrylate (10-95 wt % DMA; ¶ [0070]) or a combination of mono(meth)acrylate monomer (DA; ¶ [0070] and [0072] including Table 1) and dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1); and
curing (by UV irradiation; ¶ [0027] and [0071]) the film to form an organic polymeric thin film (second encapsulation film 140; ¶ [0027] and [0071]) over the electronic device (120).

Cha fails to explicitly disclose 1 mol, % to 15 mol, % tetra(meth)acrylate monomer or 1 mol, % to 15 mol, % of a combination of tri(meth)acrylate monomer and tetra(meth)acrylate monomer; and wherein the polymer of the polymeric thin film has a glass transition temperature of at least 85 °C in its bulk form; and flowing (through inkjet nozzle not shown) the printed ink composition (photocurable material) to form a uniform film.

However,
A.	Cha does disclose the use of higher (meth)acrylate compounds including pentaerythritol tetraacrylate (¶ [0030] and [0032]) for the curable ink compositions, where it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the higher (meth)acrylate compound pentaerythritol tetraacrylate instead of the tri(meth)acrylate monomer trimethylolpropane triacrylate at 5-40 wt % through optimization and/or routine experimentation (see MPEP § 2144.05 II.) to produce a substantially identical compositional structure where the properties are presumed to be inherent and the same as the claimed invention (see MPEP 2112.01 I. and 2112.01 II.). That is, the polymer structure of Cha comprising 1 mol. % to 15 mol. % tetra(meth)acrylate monomer; 1 mol, % to 10 mol, % of a cure initiator; and 60 mol, % to 97 mol, % dodecanediol dimethacrylate or a combination of mono(meth)acrylate monomer and dodecanediol dimethacrylate would have a glass transition temperature of at least 85 °C in its bulk form as claimed.
And,
B.	Cha does disclose the use of inkjet printing the printed ink composition (photocurable material) to form a uniform film (of 0.1 to 10 µm; ¶ [0050]), where it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the inkjet printing comprises flowing (through an inkjet nozzle not shown) the printed ink composition (photocurable material) to form uniform films of variable thickness without the films curing too slowly or too rapidly such that the characteristics of the films are deteriorated or poor (Cha; ¶ [0050]).


tetra(meth)acrylate (¶ [0029]-[0030] and [0033]); and wherein the ink composition comprises the tri(meth)acrylate monomer trimethylolpropane tri(meth)acrylate (¶ [0029]-[0030]; [0032]) and [0070]).

Re claims 35 and 36, Cha discloses the process of claim 10, wherein the ink composition comprises 60 mol. % to 97 mol. % dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1: examples 1-22); and wherein the ink composition comprises 60 mol. % to 97 mol. % of the combination of the mono(meth)acrylate monomer (DA; ¶ [0070] and [0072] including Table 1: examples 4-9 and 15-20) and the dodecanediol dimethacrylate (DMA; ¶ [0070] and [0072] including Table 1: examples 4-9 and 15-20).

Re claims 37 and 39, Cha disclose the process of claims 10; and 35, but fails to explicitly disclose wherein the polymer of the polymeric thin film has a glass transition temperature of at least 90 °C in its bulk form.
However, as discussed above for claim 10, the structures produced by Cha are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same. Therefore, the polymer of the polymeric thin film of Cha would have a glass transition temperature of at least 90 °C in its bulk form.


However, as discussed above for claim 10, the structures produced by Cha are compositionally substantially identical to the claimed structure; and their properties are presumed inherent and the same. Therefore, the curable ink composition of Cha would have a viscosity in the range from 10 cPs to 28 cPs at 25 °C and a surface tension in the range from 28 dyn/cm to 45 dyn/cm at 25 °C.

Re claims 41 and 42, Cha discloses the process of claim 10, wherein the electronic device (120) is an optoelectronic device (photoelectric element; ¶ [0018]); and wherein the optoelectronic device (120) is an organic light emitting diode (OLED; ¶ [0018]-[0019]).

Re claim 43, Cha discloses the process of claim 10, further comprising forming an inorganic barrier layer (1st encapsulation film 130; ¶ [0020]) on the electronic device (120) and further wherein applying the curable ink composition (photocurable material) over the electronic device (120) comprises applying (¶ [0026]-[0027]) the curable ink composition on the inorganic barrier layer (130).

Re claim 45, Cha disclose the process of claim 35, wherein the device (120) is an organic light emitting diode (OLED; ¶ [0018]-[0019]) and the method further comprises forming an inorganic barrier layer (1st encapsulation film 130; ¶ [0020]) on the .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive for the following reason(s):
With respect to claim 10, the applicant argues that Cha fails to disclose the newly added limitation(s) of flowing the printed ink composition to form a uniform film.
The examiner, respectfully, disagrees since Cha discloses using both dry and wet processing to form printed ink compositions (¶ [0027]), where the wet processing includes inkjet printing. Cha further discloses using wet processing (e.g. inkjet printing), where the thickness of the thin film, coating characteristics, and the uniformity of the thin film can be maintained constant for film thicknesses of 0.1 to 10 µm (¶ [0050]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Cha discloses flowing the printed ink composition to form a uniform film as part of forming films of variable thickness without the films curing too slowly or too rapidly such that the characteristics of the films are deteriorated or poor (Cha; ¶ [0050]) as discussed above for claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892